Dismissed and Memorandum Opinion filed August 19, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00150-CV
____________
 
ANNIE B. JOHNSON, Appellant
 
V.
 
ALEAN C. MARTIN, Appellee
 

 
On Appeal from the 61st District Court
Harris County, Texas
Trial Court Cause No. 2008-35401
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 23, 2009.  The clerk’s record was
filed on March 19, 2010.  The reporter’s record was filed March 22, 2010.  No brief
was filed.
On July
15, 2010, this Court issued an order stating that unless appellant submitted her
brief, together with a motion reasonably explaining why the brief was late, on
or before August 4, 2010, the Court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P. 42.3(b).




Appellant
filed no response.  Accordingly, the appeal is ordered dismissed.
 
 
 
PER
CURIAM
 
 
Panel consists of Justices Seymore, Boyce, and
Christopher.